DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byun (7,905,571).

 	Regarding claim 1, Byun teaches a lid configured to cover a waste liquid intake portion of a waste liquid tank that collects a waste liquid, the lid comprising: 
an inside opening portion (fig. 6, item unlabeled interior of tank 100) having a first opening (fig. 6, item 113) configured to face an interior of the waste liquid tank (see fig. 6, note that first opening “faces” the interior of the tank); and 
a communication path portion (fig. 6, portion of tank normally occupied by slider 210) configured to connect the inside opening portion to an atmosphere (see fig. 6, note that the opening serves as both an ink introduction path and an atmospheric opening), the communication path portion having a second opening (fig. 6, opening formed by slider 210 and first opening 113 when the slider 210 is at a position halfway toward being fully opened) communicating with the inside opening portion (see fig. 6), wherein the second opening is disposed between the first opening and an exterior of the waste liquid tank (see fig. 6), 

a contact component (fig. 6, bottom portion of slider 210 sliding on top of tank) configured to contact the waste liquid intake portion (fig. 6, top of tank in which opening 113 is formed), the contact component including the inside opening portion (fig. 6); and 
defining the communication path portion (see fig. 6, Note that any such holder would define the communication path).
 	Regarding claim 6, Byun teaches a waste liquid collection device comprising: the lid according to claim 1; the waste liquid tank; and a tank mount in which the waste liquid tank is removably installed (see figs. 1, 3). 	Regarding claim 7, Byun teaches a liquid discharge apparatus comprising: a printing unit (fig. 1, item 20) configured to discharge ink for printing an image; and the lid according to claim 1. 	Regarding claim 8, Byun teaches the liquid discharge apparatus according to claim 7, wherein the waste liquid is a part of the ink that does not contribute to the printing of the image (see fig. 6). 	Regarding claim 9, Byun teaches the liquid discharge apparatus according to claim 7, wherein the waste liquid is a treatment liquid (Note that because “a treatment liquid” is not defined in the claim, ink is being taken to be the claimed treatment liquid). 	Regarding claim 10, Byun teaches a liquid discharge apparatus comprising: a printing unit configured to discharge ink for printing an image; and the waste liquid 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853